NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                          August 5, 2015

      Hon. Mark Skurka                             Hon. Donald B. Edwards
      District Attorney                            Attorney at Law
      901 Leopard Street, Room 205                 P. O. Box 3302
      Corpus Christi, TX 78401                     Corpus Christi, TX 78463
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00074-CR
      Tr.Ct.No. 11-CR-1593-C
      Style:    John Lopez v. The State Of Texas


            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Tuesday, August 04,
      2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch